Citation Nr: 1327089	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a thyroid disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






REMAND

The appellant was a member of the U.S. Air Force Reserve, which service included a period of active duty for training from December 31, 1984 to October 25, 1985, and a period of active duty from September 30, 1990 to June 2, 1991.  The appellant also had an unverified period of service in the U.S. Air Force Reserves both before and after her verified periods of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The instant matter was previously before the Board in March 2012, at which time it was remanded for further development.  Unfortunately, as will be discussed in further detail below, the issue on appeal must again be remanded to ensure compliance with the terms of the Board's March 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that Veteran submitted additional evidence to the Board subsequent to the issuance of the May 2013 Supplemental Statement of the Case (SSOC).  The submission of such evidence was preceded by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

The Veteran essentially contends that she currently has a thyroid disorder that was incurred during her period of service in the U.S. Air Force Reserve.  Having reviewed the evidence of record, the Board finds that an additional remand is required with respect to the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

In the March 2012 Board remand, the Board instructed the AOJ to obtain any outstanding VA and private treatment records from health care providers identified by the appellant that were not already of record.  In a May 2012 statement, the appellant notified the AOJ that she was diagnosed and treated for her thyroid condition at Andrews Air Force Base (AFB) while on duty with the 445th Aeromedical Staging Squadron (ASTS) sometime around April or May 2000.  She also indicated that she received medical treatment for diabetes at Keesler AFB Medical Center in 2001.  Letters and request forms requesting treatment records, hospital reports, and/or medical findings pertaining to the appellant's claimed thyroid disorder were sent to both Andrews AFB and Keesler AFB Medical Center in July 2012.  In a July 2012 response, the Release of Information Division at Andrews AFB informed the RO that there were no records located at Andrews AFB Medical Center pertaining to the appellant, as the records had been retired and could instead be retrieved from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  

Under the duty to assist, VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  While the July 2012 response from the Release of Information division at Andrews AFB Medical Center indicated that they were unable to locate any medical records pertaining to the appellant, they did suggest that such records could be retrieved from the NPRC.  It does not appear that the AOJ or AMC contacted the NPRC in an attempt to secure these records.  In light of evidence suggesting that potentially relevant records pertaining to treatment of the appellant's claimed thyroid disorder at Andrews AFB Medical Center may still be in existence, the Board finds that all efforts to obtain said records have not been exhausted, and the appellant's claim should be remanded once more so the AOJ/AMC can contact the NPRC and attempt to retrieve the appellant's records.  

With respect to the request for potentially relevant records issued at Keesler AFB Medical Center, the Board acknowledges that the appellant did not indicate that she received treatment for her thyroid condition at Keesler AFB.  However, the medical evidence of record reflects treatment for her thyroid condition at Keesler AFB as early as June 1998 so the possibility remains that the appellant may have sought treatment for this condition at Keesler AFB throughout the years.  In any event, the AOJ has already attempted to retrieve records pertaining to treatment of the appellant's thyroid condition at Keesler AFB.  The designated Release of Information Division at Keesler AFB Medical Center did not respond to the AOJ's initial request for the appellant's treatment records.  Subsequent requests for the appellant's treatment records were sent and faxed to Keesler AFB Medical Center in August 2012, and again January 2013, but no response was provided from this military medical center.  

The Board acknowledges that the AMC has attempted to retrieve potentially relevant records at Keesler AFB Medical Center on several occasions without success.  However, the AMC did not document their inability to obtain the treatment records identified by the appellant in the record as requested in the March 2013 Board remand.  The remand directives also instructed the AOJ to inform the appellant of any problems with retrieving her records.  Pursuant to 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the appellant in this matter.  On remand, the AOJ should inform the appellant of the unavailability of her records from Keesler AFB Medical Center, pursuant to 38 C.F.R. § 3.159(e), and provide her the opportunity to provide a copy of the identified records to the VA.

Finally, the Board notes that the AOJ failed to comply with the March 2013 remand directive which instructed the AOJ to attempt to verify the specific dates of the appellant's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the U.S. Air Force Reserve.  A review of the evidence of record reflects that the appellant may have been diagnosed as having hypothyroidism as early as September 1999.  Although the appellant's DD 214 forms clearly reflect that she had active duty from December 1984 to October 1985, and from September 1990 to June 1991, records received from the Defense Personnel Records Information Retrieval System (DPRIS) contain multiple U.S. Air Force Reserves Points Credit Summary forms which show that the appellant earned active duty points each year of her Reserve service.  Indeed, it does not appear that the AOJ made any attempts to contact the service department, or other appropriate records repository to request verification of the dates of the appellant's service in the U.S. Air Force Reserve, including periods of active duty, active duty for training, and inactive duty training.  Although some of the appellant's service personnel records from her reservist service are of record, it is still unclear as to the exact time periods of her ACDUTRA and INACDUTRA service.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given this, the AOJ must undertake appropriate action to verify the specific dates of ACDUTRA and INACDUTRA for the appellant's period of service in the U.S. Air Force Reserve.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the NPRC and attempt to retrieve any records pertaining to treatment of the appellant's claimed thyroid disorder at Andrews AFB Medical Center from April 1, 2000 to the present time.  If any records are not obtained or unavailable, inform the appellant pursuant to 38 C.F.R. § 3.159(e) and provide her an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  If these records do not exist, please ensure that the designated treatment facility and/or treatment provider clearly states as such in its response.  

2.  The AOJ/AMC shall contact the appellant and her representative and inform them of the unavailability of the medical records from Keesler AFB Medical Center, pursuant to 38 C.F.R. § 3.159(e).  In so doing, the AOJ/AMC shall provide the appellant with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The AOJ/AMC shall provide the appellant with sufficient time to provide a response, or such evidence, and request that the appellant inform the AMC/RO if she is unable to procure such evidence.  

3.  The AOJ shall take appropriate steps to verify the appellant's specific periods and types of military service, and to secure all active and reservist duty personnel records through official channels, including a breakdown of all periods of ACDUTRA and INACDUTRA.  Efforts at verification must include contacting the NPRC, the Department of Defense, and any other appropriate source.  All records should be associated with the claims file.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If there are no records or the requested information is unavailable, any such determination should be set forth in the claims file and the appellant must be notified of all efforts to obtain said records and provided an opportunity to provide the evidence, pursuant to 38 C.F.R. § 3.159(e).  

4.  If these records are obtained and associated with the claims file, and these records are shown to be relevant to the issue on appeal, the appellant should be afforded another VA examination to determine the current nature and etiology of her claimed thyroid disability.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has occurred should be made in the examination report.  

Following a review of the record and an examination of the appellant, the examiner should specify the nature of any current thyroid disorder(s) and provide diagnoses for all identified disabilities.  For any thyroid disorder diagnosed on examination, or during the pendency of the appeal, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder(s) had its(their) clinical onset during the appellant's verified period of active service in the U.S. Air Force Reserve (December 1984 to October 1985 or September 1990 to June 1991) or whether it is at least as likely as not (i.e., a 50 percent or greater probability) that her thyroid disorder had an onset during a verified period of active duty for training or inactive duty for training with the U.S. Air Force Reserve.  

If the examiner finds that the appellant's disability(ies) is(are) not related to her period of service in the U.S. Air Force Reserve, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiners determine that they cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by any examiner be undertaken so that a definite opinion can be obtained.)

5.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the appellant until she is notified; however, the appellant is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


